IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                           SEPTEMBER 1998 SESSION



LUTHER S. LUTEN,                          )        C.C.A. NO. 02C01-9803-CC-00090
                                           )
       Appellant,                          )       MADISON COUNTY NO. C-96-286
                                           )
VS.                                        )       HON. FRANKLIN MURCHISON,
                                           )       JUDGE
STATE OF TENNESSEE,                        )
                                           )       AFFIRMED - RULE 20
       Appellee.                           )
                                                       FILED
                                                       November 9, 1998
                                       ORDER
                                                       Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk

       In this post-conviction matter, the petitioner originally pled guilty to two (2)

counts of robbery, one (1) count of attempted robbery, and three (3) counts of

simple assault. He received an effective sentence of eight (8) years as a Range II,

multiple offender.

       The petitioner filed a pro se petition for post-conviction relief. The primary

ground was ineffective assistance of counsel. The petitioner claimed his trial

counsel failed to investigate available defenses, including an alibi defense, and

failed to interview witnesses. He further contended his guilty plea was involuntary.

       Post-conviction counsel was appointed and an evidentiary hearing was held.

Only the petitioner and his former counsel testified. Petitioner testified as to alleged

deficiencies by counsel. Former counsel testified as to her preparation and actions

in the case. As to the entry of the guilty plea, petitioner testified he was coerced.

However, petitioner conceded the trial judge advised him “with respect to [his]

rights.” Former counsel denied any coercion. Our examination of the guilty plea

transcript does not reveal any evidence of coercion or involuntariness.

       The post-conviction court denied the petition for relief stating, "there is

nothing but broad, general, vague, non-specific, non-certain allegations by the

defendant.” The trial court went on to find no evidence of deficient performance by

counsel nor any prejudice to the petitioner. The trial court further found the guilty
plea was voluntarily entered.

      After throughly reviewing the record, we conclude the evidence does not

preponderate against the findings of the trial court. No error of law requiring a

reversal of judgment is apparent.     Accordingly, pursuant to Rule 20 of the

Tennessee Court of Criminal Appeals, we affirm the judgment of the trial court.



      Costs are taxed to the state as the appellant is indigent.



      All of which is so ORDERED.




                                                _________________________
                                                JOE G. RILEY, JUDGE

CONCUR:




_________________________
PAUL G. SUMMERS, JUDGE




_________________________
DAVID H. WELLES, JUDGE